IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                                      NO. PD-1424-14

                        MAURICE EDWARD LAVOIE, Appellant


                                              v.

                                 THE STATE OF TEXAS

               ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                     FROM THE TENTH COURT OF APPEALS
                              MADISON COUNTY

              PER CURIAM . KEASLER and HERVEY , JJ., dissent.

                                         ORDER

       The petition for discretionary review violates Rule of Appellate Procedure 68.4(j) and

9.4(i)(2)(D) because it does not contain a copy of the opinion of the court of appeals and the

petition exceeds the proper length.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner may redraw the petition. The redrawn petition and copies must be filed

in the Court of Criminal Appeals within thirty days after the date of this order.

Filed: February 11, 2015
Do Not Publish